                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE

COLONIAL PIPELINE COMPANY                      )
                                               )
               Plaintiff                       )
                                               )       Case No. 3:20-cv-00666
v.                                             )
                                               )       Judge William L. Campbell, Jr.
METROPOLITAN NASHVILLE                         )       Magistrate Judge Alistair E. Newbern
AIRPORT AUTHORITY; and                         )       JURY DEMAND
AECOM TECHNICAL SERVICES, INC.                 )
                                               )
               Defendants                      )


            COLONIAL PIPELINE COMPANY’S OPPOSITION AND
       MEMORANDUM OF LAW REGARDING PARTIAL MOTION TO DISMISS

        Colonial Pipeline Company (“Colonial”) opposes Metropolitan Nashville Airport

Authority’s (“MNAA”) motion to dismiss Colonial’s breach of contract claim for failure to state

a claim upon which relief can be granted. Colonial has filed an Amended Complaint (ECF No.

26) which, among other things, moots MNAA’s motion. The Amended Complaint clarifies and

adds relevant facts demonstrating MNAA’s breach, including facts as to MNAA’s deficiencies in

performance and breach of the implied covenant of good faith and fair dealing. Because

MNAA’s motion is moot, because Colonial’s Amended Complaint adequately states a claim for

breach of the Easement Agreement, and because MNAA’s attempt to label Colonial’s breach of

contract claim as a tort claim fails, MNAA’s motion should be denied.

                                         ARGUMENTS

        A.     The Court Should Deny MNAA’s Motion as Moot.

        “The filing of an amended complaint supersedes an original complaint, rendering an

original complaint a nullity in the record and rendering a motion to dismiss the original

complaint moot.” Healthcare Co. Ltd. v. Upward Mobility, Inc., No. 1:17-CV-264-SKL, 2018




     Case 3:20-cv-00666 Document 27 Filed 10/26/20 Page 1 of 10 PageID #: 208
WL 10158860, at *1 (E.D. Tenn. Jan. 18, 2018) (emphasis added) (citing B & H Med., L.L.C. v.

ABP Admin., Inc., 526 F.3d 257, 267 n.8 (6th Cir. 2008)); see also Pinks v. Lowe’s Home Ctrs.,

Inc., 83 F. App’x 90, 90 (6th Cir. 2003) (noting the district court denied as moot defendant’s

motion to dismiss after plaintiff filed an amended complaint); City of Morristown v. AT&T Corp.,

206 F. Supp. 1321, 1325, 1340 (E.D. Tenn. 2016) (denying defendants’ motion to dismiss as

moot because it addressed the initial complaint rather than the amended complaint); Gibson v.

Mortg. Elec. Registration Sys., Inc., No. 11-2173-STA, 2012 WL 1601313, at *9 (W.D. Tenn.

May 7, 2012) (“Courts in this Circuit and others will deny as moot Rule 12 motions … after a

plaintiff subsequently files an amended complaint.” (footnote omitted)).

       Because Colonial has filed the Amended Complaint, MNAA’s partial motion to dismiss

Colonial’s original complaint is moot and the Court should deny it as such.

       B.      Colonial’s Amended Complaint States a Claim for Breach of the Express
               Provisions of the Easement Agreement.

       To prevail on a breach of contract claim, a plaintiff must prove “the existence of a valid

and enforceable contract, a deficiency in the performance amounting to a breach, and damages

caused by the breach.” Hixson v. Am. Towers LLC, 593 S.W.3d 699, 714 (Tenn. Ct. App. 2019)

(citing Federal Ins. Co. v. Winters, 354 S.W.3d 287, 291 (Tenn. 2011)). MNAA acknowledges

the Easement Agreement is a valid and enforceable contract and Colonial adequately pleaded its

damages. (ECF No. 19, Memorandum, p. 4.)1 MNAA’s only argument here is Colonial has not

adequately alleged a deficiency in MNAA’s performance amounting to a breach. (Id.) That

argument is without merit.




1
 MNAA likewise alleges the Easement Agreement constitutes an enforceable contract and
asserts a claim for breach of the agreement in its related action regarding relocation of Colonial’s
pipelines. (Case No. 3:20-cv-00809, Complaint, ECF No. 1-1).
                                                 2

    Case 3:20-cv-00666 Document 27 Filed 10/26/20 Page 2 of 10 PageID #: 209
        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id. As

discussed below, and further detailed in the Amended Complaint, the Amended Complaint states

a claim for relief that is plausible on its face.

                1.      MNAA Breached Colonial’s Rights to Operate and Maintain Its Pipeline.

        In the Easement Agreement, MNAA agreed Colonial has the right to “construct, operate,

maintain, repair, replace and inspect its liquid petroleum products pipeline” within the easement.

(ECF No. 26, Amended Complaint ¶ 9.) As alleged in the Amended Complaint, MNAA

breached this provision by causing Colonial’s pipeline to be punctured, requiring Colonial to

undertake costly repairs and response actions, interfering with Colonial’s operation of the

pipeline, and impairing Colonial’s rights and benefits under the Easement Agreement.

        The soil boring that punctured Colonial’s pipeline was being performed by TDOT in

connection with its planning for the potential relocation, reconfiguration, and widening of the

Interstate 40 interchange with Donelson Pike near BNA, and possibly other projects, in

connection with MNAA’s potential airport expansion projects. (ECF No. 26, Amended

Complaint ¶ 35.) MNAA gave TDOT permission to conduct the soil borings, and MNAA,

directly and/or through its retained engineer, AECOM Technical Services, Inc. (“AECOM”), was

involved in the soil borings, including by providing guidance or information to TDOT indicating

it was safe to drill in the location of the line strike. (ECF No. 26, Amended Complaint ¶¶ 36 &

38.) MNAA provided TDOT, TDOT’s engineering firm, and/or AECOM incorrect information



                                                    3

   Case 3:20-cv-00666 Document 27 Filed 10/26/20 Page 3 of 10 PageID #: 210
regarding the location of the easement and pipeline which, along with AECOM’s failure to

confirm its accuracy, resulted in the line being struck. (ECF No. 26, Amended Complaint ¶ 39.)

        As a result of the strike, over 14,000 gallons of gasoline were released into surrounding

soils, and Colonial was forced to shut down operation of Line 19 for some two days during the

incident response. (ECF No. 26, Amended Complaint ¶¶ 44 & 45.) The response has included

air quality monitoring, construction of berms and trenches to attempt to control the spread of

gasoline in the surrounding soils, deployment of sorbent booms to attempt to control the spread

of gasoline in nearby McCrory Creek, deployment of an encapsulating agent for fire suppression

during the response and repairs to the pipeline, removal of some contaminated soils, and

installing several recovery wells to begin recovering contaminated groundwater. (Id.) Some of

these activities are still ongoing. (Id.)

        The strike has caused and continues to cause substantial and continuing adverse impacts

to Colonial, including costs and damages from the strike and other impacts in connection with

the contamination. (ECF No. 26, Amended Complaint ¶¶ 46, 47 & 54.) The ultimate duration

and total amount of these impacts are ongoing and undetermined as of yet. (ECF No. 26,

Amended Complaint ¶ 48.)

                2.      MNAA Breached Colonial’s Rights to Replace Its Pipeline.

        Leading up to the line strike, Colonial had been involved in discussions with MNAA, and

in discussions with TDOT, about possibly relocating Colonial’s pipelines to accommodate

MNAA’s and TDOT’s potential projects, and discussions have continued after the line strike.

(ECF No. 26, Amended Complaint ¶ 55.) At least one of the options Colonial has been

considering involves abandoning portions of its pipelines in place and replacing those portions in

different locations outside of the easement. The line strike has complicated these efforts. (ECF

No. 26, Amended Complaint ¶ 55.)
                                                 4

   Case 3:20-cv-00666 Document 27 Filed 10/26/20 Page 4 of 10 PageID #: 211
       Thus, in addition to impacting Colonial’s operation of its pipeline, the line strike has

impacted Colonial’s potential plans to relocate and replace portions of its pipelines, including as

to potential timing, location, and cost of those efforts. (ECF No. 26, Amended Complaint ¶ 56.)

This constitutes a breach by MNAA of the provision of the Easement Agreement cited above.

                 3.    MNAA Breached Its Duties to Prevent Use of the Easement that Would
                       Adversely Affect Airport Operations or Constitute an Airport Hazard.

       Under the Easement Agreement, MNAA also agreed to “prevent the use of the easement

and real property which would interfere with or adversely affect the operation or maintenance of

[BNA] or otherwise constitute an airport hazard.” (ECF No. 26, Amended Complaint ¶ 10.) As

set forth in the Amended Complaint and summarized above, MNAA breached that provision

because the strike and resulting release of gasoline created a hazard to persons, property, the

environment, Colonial’s operations and airport operations. (ECF No. 26, Amended Complaint ¶¶

46, 47 & 56.)2

       These acts and omissions, all of which are pleaded in greater detail in Colonial’s

Amended Complaint and incorporated in its claim for breach of contract, were deficiencies in

performance by MNAA and in breach of the express terms of the Easement Agreement.

Accepting these factual allegations as true, Colonial has adequately alleged deficiencies in

MNAA’s performance and stated a claim for breach of contract.




2
  MNAA argues this provision is for the benefit of MNAA and is not a duty owed to Colonial.
That interpretation is not supported by the wording of the provision, and is not an appropriate
determination to be made at this stage in the proceedings. In any event, Colonial has adequately
alleged MNAA’s acts and omissions that breached the provision, resulting in damages to
Colonial and impairing Colonial’s reasonable expectations under, and rights to receive the
benefits of, the Easement Agreement. (See the discussion below regarding the covenant of good
faith and fair dealing.)
                                                 5

    Case 3:20-cv-00666 Document 27 Filed 10/26/20 Page 5 of 10 PageID #: 212
        C.      Colonial’s Amended Complaint States a Claim for Breach of the Implied
                Covenant of Good Faith and Fair Dealing in the Easement Agreement.

        Under Tennessee law, easement agreements are contracts. Columbia Gulf Trans. Co. v.

Keller, No. 3:08-CV-0195, 2009 WL 10728591, at *5 (M.D. Tenn. Feb. 27, 2009) (“Easements

conveyed by a written instrument are effectively contracts, the written terms of which define the

nature and extent of the easement.”); Hixson, 593 S.W. 3d at 711 (“An easement agreement is a

contract.”). Implied in every contract subject to Tennessee law is “a duty of good faith and fair

dealing in its performance and enforcement.” Wallace v. Nat’l Bank of Commerce, 938 S.W. 2d

684, 686 (Tenn. 1996) (quoting Restatement (2d) Contracts, § 205 (1979)).

        The purpose of this implied duty is to (1) “honor the contracting parties’ reasonable

expectations;” and (2) “protect[] the rights of the parties to receive the benefits of the agreement

they entered into.” Barnes & Robinson Co., Inc. v. OneSource Facility Services, Inc., 195 S.W.3d

637, 642–43 (Tenn. Ct. App. 2006); see also, Dick Broadcasting Co., Inc. v. Oak Ridge FM, Inc.,

395 S.W. 3d 653, 666 (Tenn. 2013) (stating that the covenant “protects the parties’ reasonable

expectations as well as their right to receive the benefits of their agreement”). The covenant

“imposes a duty on the contracting parties to do nothing that will impair or destroy the rights of

the other party to receive the benefits of the contract.” Long v. McAllister-Long, 221 S.W.3d 1, 9

(Tenn. Ct. App. 2006); see also, Dick Broadcasting Co., 395 S.W. 3d at 662 (“[T]here is an

implied covenant of good faith and fair dealing in every contract, whereby neither party shall do

anything which will have the effect of destroying or injuring the right of the other party to

receive the fruits of the contract.”).

        As stated in the Amended Complaint, Colonial had a reasonable expectation under the

Easement Agreement that MNAA would not take or allow any action that would adversely affect

Colonial’s enjoyment and use of its pipelines or its rights or benefits under the Easement


                                                  6

   Case 3:20-cv-00666 Document 27 Filed 10/26/20 Page 6 of 10 PageID #: 213
Agreement. (ECF No. 26, Amended Complaint ¶ 63.) As further detailed in the Amended

Complaint and summarized above, MNAA failed to honor these reasonable expectations by

causing Colonial’s pipeline to be punctured, resulting in the disruptions of the pipeline operation,

a discharge of over 14,000 gallons of gasoline, and lengthy and expensive removal efforts, which

are ongoing today. (See generally, ECF No. 26, Amended Complaint.)

       MNAA’s acts and omissions impaired and injured Colonial’s reasonable expectations

under, and rights to receive the benefits of, the Easement Agreement—namely, the right to

operate its pipeline within the easement without disruption or damage. Colonial has adequately

stated a claim for breach of the covenant of good faith and fair dealing implied in the Easement

Agreement.

       D.      Colonial’s Claim for Breach of the Easement Agreement Sounds in Contract.

       MNAA cites two cases for the proposition that “[u]nreasonable interference with

easement is not a breach of contract claim,” but neither supports that proposition. Cox v. East

Tenn. Natural Gas Co., 136 S.W.3d 626 (Tenn. Ct. App. 2003); Shell v. Williams, No. M2013-

00711-COA-R3CV, 2014 WL 118376 (Tenn. Ct. App. Jan. 14, 2014).

       Cox was a declaratory judgment action by the grantor of an easement, seeking a

declaration that he should be allowed to place fill dirt over the easement holder’s natural gas

pipeline. Cox, 136 S.W.3d 626, 626. Overturning the trial court, the court of appeals held

“plaintiff’s proposal to fill dirt over the easement up to 23 feet would constitute an unreasonable

interference with defendant’s rights as holder of the easement.” Id. at 828. The opinion recites

provisions of a “Right of Way Agreement” between the parties and says nothing establishing the

tort nature of an action for unreasonable interference with easement. Id. at 627.




                                                 7

   Case 3:20-cv-00666 Document 27 Filed 10/26/20 Page 7 of 10 PageID #: 214
        Shell involved the determination of “the proper use and alleged interference with an

easement created by express grant.” Shell, 2014 WL 118376, at *1. The court in Shell did not

address whether an action for interference with easement sounds in contract or tort, but relied

heavily on the language of the original deeds in determining the parties’ competing claims for

declaratory judgment regarding their respective rights under the easement:

               In the construction of instruments creating easements, it is the duty
               of the court to ascertain and give effect to the intention of the
               parties. Burchfiel v. Gatlinburg Airport Authority, No. E2005–
               02023–COA–R3–CV, 2006 WL 3421282, at *3 (Tenn. Ct. App.
               2006). The intention of the parties with regard to the purpose and
               scope of an easement conveyed by express grant is determined by
               the language of the deed. See Foshee v. Brigman, 129 S.W.2d 207,
               208 (Tenn. 1939).

Id. at *4 (internal quotation marks and citations omitted).

        Contrary to MNAA’s unsupported assertion that “[u]nreasonable interference with

easement is an entirely different creature from breach of contract,” (Memorandum, p. 6), as

mentioned above, this Court has determined that “[e]asements conveyed by a written instrument

are effectively contracts.” Columbia Gulf Trans. Co., 2009 WL 10728591, at *5. Accordingly, as

with any other contract, easements can be breached and give rise to a breach of contract claim:

               In sum, the Court finds based on the undisputed facts that
               Columbia has established the requisite elements of a breach-of-
               contract action related to the Gallatin Pipeline Right-of-Way
               Agreement: (1) the Gallatin Pipeline Right-of-Way Agreement is a
               valid and enforceable contract between the parties; (2) the
               defendants materially breached the Agreement by paving their
               driveway, which crosses the Gallatin Pipeline and the Gallatin
               Pipeline Right of Way; and (3) Columbia suffered material
               damages as a result of the breach.

Id. at *6.

        The Easement Agreement between Colonial and MNAA is a valid and enforceable

contract, as MNAA has admitted. As a contract, it can be breached—with respect to its express


                                                 8

    Case 3:20-cv-00666 Document 27 Filed 10/26/20 Page 8 of 10 PageID #: 215
and implied terms —which Colonial has adequately pleaded in its Amended Complaint. Contrary

to MNAA’s motion, Colonial’s breach of contract claim does not sound in tort, and MNAA’s

arguments for dismissal fail.3

                                         CONCLUSION

       Colonial’s rights and reasonable expectations under the Easement Agreement included

that MNAA would not take or allow any actions that would interfere with, disrupt, or otherwise

impair or injure Colonial’s right to operate, maintain and replace its pipeline or otherwise receive

the benefits of the agreement. As alleged in Colonial’s Amended Complaint, MNAA breached

the Easement Agreement by impairing and injuring Colonial’s rights and reasonable expectations

in this regard. Because MNAA’s motion is moot, and because Colonial’s Amended Complaint

states a claim for breach of contract upon which relief can be granted against MNAA, MNAA’s

partial motion to dismiss should be denied.


                                              Respectfully submitted,


                                              s/ Brian M. Dobbs
                                              L. Wearen Hughes (BPR No. 5683)
                                              J. Andrew Goddard (BPR No. 6299)
                                              Brian M. Dobbs (BPR No. 25855)
                                              Bass, Berry & Sims PLC
                                              150 3rd Ave. S., Suite 2800
                                              Nashville, TN 37201
                                              (615) 742-6200
                                              whughes@bassberry.com
                                              dgoddard@bassberry.com
                                              bdobbs@bassberry.com

                                              Attorneys for Plaintiff and Counter-Defendant
                                              Colonial Pipeline Company

3
  In a footnote, MNAA cites several cases from other jurisdictions for the proposition that
“[u]nreasonable interference [with easement] is a tort.” (ECF No. 19, Memorandum, n. 1.) All of
those cases are contrary to the Tennessee cases cited above (including those with respect to the
duty of good faith and fair dealing implied in a contract), and none is binding on this Court.
                                                  9

    Case 3:20-cv-00666 Document 27 Filed 10/26/20 Page 9 of 10 PageID #: 216
                              CERTIFICATE OF SERVICE

      I certify that I filed this document electronically using the Court’s electronic case
management system, which will send notice to:

       Paul S. Davidson
       Edward Callaway
       Michael C. Brett
       Waller Lansden Dortch & Davis LLP
       511 Union Street, Suite 2700
       Nashville, Tennessee 37219
       paul.davidson@wallerlaw.com
       ed.callaway@wallerlaw.com
       mike.brett@wallerlaw.com

       Attorneys for Defendant and Counter-Claimant
       Metropolitan Nashville Airport Authority

       Gary C. Shockley
       Caldwell G. Collins
       Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
       211 Commerce Street
       Nashville, TN 37201
       gshockley@bakerdonelson.com
       cacollins@bakerdonelson.com

       Attorneys for Defendant AECOM Technical Services, Inc.


                                           s/ Brian M. Dobbs
                                           Brian M. Dobbs




                                             10

  Case 3:20-cv-00666 Document 27 Filed 10/26/20 Page 10 of 10 PageID #: 217
